COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  Jeffrey Allen Lindsay,                         §               No. 08-18-00212-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                143rd District Court

  The Estate of Roy Orey Lindsay, Sr., Roy       §             of Reeves County, Texas
  A. Lindsay, Rainey L. Lindsay, Susan
  Lindsay Thomas, Joni K. Lindsay, Roy A.        §            (TC# 13-12-20542 P3137)
  ("Sonny") Lindsay, and Hanging H.
  Ranch, Inc.,                                   §

                        Appellees.               §

                                            ORDER

       On February 21, 2019, this Court granted the parties an extension of time to abate the

appeal until July 1, 2019. As of this date, neither party has filed the necessary motion to dispose

of the appeal. Therefore, on the Court’s own motion we REINSTATE the appeal and reporter’s

record is due on or before July 22, 2019.

       IT IS SO ORDERED this 12th day of July, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.